Title: George Jefferson to Thomas Jefferson, 1 September 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 1st Septr 1809
           I some days since sent on your two dogs by Thomas Becks, having paid him 2$ for their feed, & for his trouble in carrying them up—as he said he was short of provisions, & had nothing to spare them. he promised to feed them well, & to take great care of them.  I likewise forwarded by Becks the stolen trunk.  I have not heard the particulars of the trial, but am told that the thief was sentenced to be whipt & to be turn burnt in the hand.—
           Becks likewise took charge of your groceries from Gordon’s.
          I am Dear Sir Your Very humble servt Geo. Jefferson
        